Citation Nr: 0612875	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-08 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to a rating in excess of 30 percent for eczema of 
the hands.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel




INTRODUCTION

The veteran had periods of active military service from 
December 1976 to February 1978; he had prior active service 
of 3 months and 8 days, apparently from October 1975 to 
January 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted service connection for eczema 
of both hands with a noncompensable rating effective June 
2001.  

This matter was first reviewed by the Board in October 2004, 
at which time the case was remanded for development, 
including the provision to the veteran of a compensation and 
pension (C&P) examination.  The report of this examination, 
completed in April 2005, has been made a part of the record.

In a rating decision dated in June 2005 the RO increased the 
evaluation for eczema of both hands from 0 percent to 30 
percent, effective June 2001; however, the veteran has not 
withdrawn his appeal. 


FINDINGS OF FACT

1.  The veteran has chronic eczema on both hands consisting 
of itchy, dark brown macules with some scarring. 

2.  The eczema of the veteran's hands is not shown to cover 
40 percent of the entire body or more than 40 percent of 
exposed body areas, or to require systemic therapy.


CONCLUSION OF LAW

The criteria for a rating in excess of thirty percent for 
eczema on both hands have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 
(as in effect before and after August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  A higher evaluation shall 
be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.

The veteran alleges the onset of a condition on both hands 
during his military service.  The report of an enlistment 
examination done in July 1975 indicates that the veteran had 
no skin diseases or abnormalities.  Subsequent service 
medical records (SMRs) dating from February 1977 to November 
1977 document the veteran's receipt of treatment for "hand 
eczema."  

In a rating decision dated in February 2002 the veteran was 
granted service connection for eczema of both hands, with an 
evaluation of 0 percent effective June 2001.  The veteran has 
appealed this noncompensable rating.

In a rating decision dated in June 2005 the noncompensable 
rating for eczema of both hands was increased to 30 percent, 
effective June 2001, under Diagnostic Code 7806 as in effect 
prior to August 30, 2002, based on constant itching with 
extensive lesions.

Prior to August 30, 2002, a rating of 10 percent was 
appropriate for eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
A 30 percent evaluation was warranted for cases involving 
exudation or constant itching, extensive lesions, or marked 
disfigurement.  The highest rating (50 percent) was given 
upon evidence of ulceration or extensive exfoliation or 
crusting; systemic or nervous manifestations; or for 
exceptionally repugnant conditions.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).  

Since August 30, 2002, a rating evaluation of 10 percent is 
appropriate where dermatitis or eczema encompasses at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed 
affected areas, or where intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs is 
required for a total duration of less than six weeks during 
the past 12-month period.  A rating evaluation of 30 percent 
is assigned in cases of dermatitis or eczema involving 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
affected areas, or where systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required  
for a total duration of six weeks or more (but not 
constantly) during the past 12-month period.  The highest 
rating, 60 percent, is appropriate where more than 40 percent 
of the entire body, or more than 40 percent of exposed areas 
affected, is involved; or in cases requiring constant or near 
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.  See 
Schedule for Rating Disabilities; the Skin, 67 Fed. Reg. 
49590, 49592-49593 (July 31, 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2005). 

A C&P done in April 2005 revealed that the veteran has 
chronic eczema on both hands, with some scarring caused by 
the eczema.  The examiner advises that "both hands have some 
macules present that are dark brown," along with "some 
white scaly areas."  According to the examiner, "the 
macules on both hands, especially on the left hand, cover 
three-fourths of the hand and each hand covers less than 5 
percent of the body."  The examiner also reports that the 
veteran's eczema, which was intermittent when it began, is 
now constant.  There was no inflammation, no edema, and no 
induration.  Motion was not affected.  The veteran had 
undergone no intensive light therapy and no systemic therapy, 
and used only topical, not systemic steroids.  The examiner 
reported that these treatments have been continuous for the 
past 12 months.  The examiner added that local symptoms were 
"just itching . . . no malignancies; no benign neoplasms; no 
urticaria."  

Prison medical records dating from March 2003 to March 2004 
confirm the veteran's receipt of ongoing treatment for eczema 
on his hands.  VA treatment records dated in May and June 
2001 also document the presence of eczema on the veteran's 
hands.

Based on the evidence of record, which includes the veteran's 
SMRs; the report from the April 2005 C&P examination; VA and 
private treatment records; and the veteran's subjective 
statements in support of his claim; the veteran does not 
suffer from ulcerating or exfoliating eczema.  Moreover, the 
veteran's eczema is treated with topical, not systemic, 
steroids.  According to the VA examiner, the macules on both 
hands, especially on the left hand, cover three-fourths [75 
percent] of the hand and each hand covers less than 5 percent 
of the body.  The eczema of the veteran's hands is not shown 
to cover 40 percent of the entire body or more than 40 
percent of exposed body areas, or to require systemic 
therapy.  There is no basis for a rating in excess of 30 
percent under the rating criteria in effect prior to or after 
August 30, 2002.  

The RO has attempted to satisfy the duties to notify and 
assist, as required by the Veterans Claims Assistance Act of 
2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent 
that there may be any deficiency of notice or assistance, 
there has been no prejudice to the veteran.


ORDER

A rating in excess of 30 percent for eczema of the hands is 
denied.


____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


